Citation Nr: 0121640	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  93-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to March 
1970.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1997, the issue of 
entitlement to PTSD was remanded to the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO), for additional development.  Thereafter, in a decision 
dated in July 2000, the Board denied service connection for 
PTSD.  The Board found that the veteran did not engage in 
combat during his tour of duty in Vietnam, and that while 
PTSD had been diagnosed, credible evidence that the claimed 
in-service stressors actually occurred had not been 
presented.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims 
(previously the United States Court of Veterans Appeals) 
(Court).  

In January 2001, the parties submitted a Joint Motion For 
Partial Remand And To Stay Further Proceedings (Joint 
Motion).  Among other things, the Joint Motion requests that 
if appropriate, a comprehensive medical examination be 
conducted regarding the veteran's current psychiatric 
condition in order to reconcile the various psychiatric 
assessments in the record.  The Joint Motion also provides 
that VA should obtain a medical opinion from a physician who 
has personally examined the veteran to ascertain whether it 
is possible to separate the symptoms and consequences of PTSD 
from his service-connected anxiety disorder.  If not, the 
Joint Motion contends that the veteran should be assigned a 
disability evaluation for the anxiety disorder taking into 
account all of his symptoms.  The Board notes that the issue 
of the veteran's entitlement to a higher rating than 10 
percent for a service-connected anxiety disorder was the 
subject of a July 2000 Board remand.

The Joint Motion additionally asserts that in the July 2000 
decision, the Board conceded that the veteran had taken part 
in combat.  Joint Motion at pp. 5-6.  The Joint Motion 
asserts that in the July 2000 decision, the Board conceded 
that the veteran had been diagnosed with PTSD, that such 
finding could not be overturned by the RO, and that such 
finding could be overturned by the Board if there was clear 
and unmistakable evidence that the finding was in error.  
Joint Motion at p. 7.

In a January 2001 order, the Court granted the motion and 
vacated and remanded that part of the January 2000 Board 
decision that denied service connection for PTSD.  


REMAND

The veteran continues to maintain, in substance, that he 
incurred PTSD while serving in Vietnam, caused in part by a 
number of stressors. In correspondence received in June 2001 
the veteran's representative submitted photocopies of 
newspaper articles which she asserts verify attacks in the Da 
Nang area while the veteran was stationed there.  Although 
the veteran's representative waived initial adjudication of 
this evidence by the RO, the Board finds that other factors 
in this case, discussed below, require a remand.  

In the June 2001 correspondence, the veteran's representative 
further asserted that the evidence of record established that 
the veteran had participated in combat or had verified his 
stressors.  She argued that if the Board did not grant 
service connection for PTSD, the case should be remanded to 
the RO for compliance with the Veterans Claims Assistance Act 
of 2000.  She averred that in addition to requiring notice of 
the information needed to substantiate any element of the 
veteran's claim, including his claim to combat participation, 
compliance with the Veterans Claims Assistance Act of 2000 
required a medical examination addressing whether there was 
any link between his anxiety and PTSD and whether it was at 
least as likely as not that his current diagnosis was related 
to an event or symptoms that he experienced in service, with 
the corroborated stressors having been described to the 
examiner.  

Finally, in the June 2001 correspondence the veteran's 
representative again identified a number of incidents the 
veteran allegedly experienced in Vietnam, and again argued 
that the Board had conceded their occurrence in its July 2000 
decision.  

In light of the additional evidence submitted on his behalf, 
as well as certain significant changes in law, a remand is 
required for the RO to address the issue of whether the 
veteran experienced any stressful events while on active duty 
and whether he has PTSD. 

The significant change in the law occurred during the 
pendency of this appeal on November 9, 2000, when the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  Among other 
things, this law eliminates the concept of a well grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this reason, a remand is also required.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
recent treatment for all health care 
providers, private and VA, from whom he 
has received treatment for PTSD.  When 
the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.

2. The RO should schedule the veteran for 
an examination by a VA psychiatrist, 
experienced in evaluating PTSD, to 
determine the diagnosis of all 
psychiatric disorders that are present.  
The examination should be conducted in 
accordance with DSM-IV. All necessary 
tests and studies should be conducted.  

The examiner should consider the 
following stressors, and only the 
following stressors, in reaching a 
determination as to whether the veteran 
has PTSD related to his tour of duty in 
Vietnam:

1)  An attack on the veteran's location 
by enemy stand-off weapons on December 
11, 1969, consisting of 4 rounds which 
damaged 1 U.S. aircraft.

2)  Being a member of a unit, other 
members of which were engaged in combat.

3)  The following event which the veteran 
did not personally witness and activities 
in which he did not participate:

a)  the death of 2 fellow servicemen who 
served in his unit,

b)  grave registration, and

c)  guard duty.

In addition, if PTSD is diagnosed, the 
examiner should address whether it is 
possible to separate the symptoms and 
consequences of PTSD from the veteran's 
service-connected anxiety disorder. 

Should PTSD be diagnosed, the examiner 
should specify the stressor or stressors 
supporting such diagnosis.  Any opinion 
expressed must be accompanied by a 
detailed rationale. To the extent 
possible, the examiner should reconcile 
prior diagnoses, including PTSD, with his 
or her own. The examiner should review 
the claims folder prior to the 
examination and should note that such 
review was accomplished.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  Then, entitlement to service 
connection for PTSD should be considered 
by the RO.  The veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

